Exhibit 10.1

NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

EQUITY BANCSHARES, INC.

AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN

GRANT NUMBER:                  

Unless otherwise defined herein, the terms defined in the Equity Bancshares,
Inc. (the “Company”) Amended and Restated 2013 Stock Incentive Plan (the “Plan”)
shall have the same meanings in this Notice of Performance-Based Restricted
Stock Unit Award (the “Notice”) and the attached Restricted Stock Unit Agreement
(hereinafter “PRSU Agreement”). You (“you”) have been granted an award (the
“Award”) of Performance-Based Restricted Stock Units (“PRSUs”) under the Plan
subject to the terms and conditions of the Plan, this Notice and the attached
PRSU Agreement.

 

Name:      Address:      Target Number of PRSUs:      Maximum Number of
PRSUs:              Date of Grant:   

Performance Vesting

Conditions:

   See Appendix A. Performance Period:    January 1, 2018 through December 31,
2020 Vesting Date:    Except as otherwise provided by the PRSU Agreement, the
last day of the Performance Period.

By your signature below, you: (i) agree to be bound by the terms and conditions
of the Plan, the PRSU Agreement and this Notice; (ii) acknowledge that you have
reviewed the Plan, the PRSU Agreement and this Notice in their entirety, and
have had a reasonable opportunity to obtain the advice of counsel prior to
executing this Notice; (iii) acknowledge that you fully understand all
provisions of the Plan, the PRSU Agreement and this Notice; and (iv) agree to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, the PRSU Agreement and/or
this Notice.

 

EQUITY BANCSHARES, INC.:    

EMPLOYEE:

By:         By:     Print Name:           Print Name:       Title:          



--------------------------------------------------------------------------------

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

EQUITY BANCSHARES, INC.

AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN

You have been granted Performance-Based Restricted Stock Units (“PRSUs”) subject
to the terms, restrictions and conditions of the Plan, the Notice of
Performance-Based Restricted Stock Unit Award (the “Notice”) and this PRSU
Agreement.

1. Award. The Company hereby awards to you the Target Number of PRSUs set forth
in the Notice, which, depending on the extent to which the Performance Vesting
Conditions are attained during the Performance Period, may result in you having
the opportunity to earn as little as zero (0) PRSUs or as many as the Maximum
Number of PRSUs. Subject to the terms of this PRSU Agreement and the Plan, each
PRSU, to the extent it becomes earned and vested, represents a right to receive
one (1) share of Company Stock (a “Share”). Unless and until a PRSU has been
determined to have become earned and vested as set forth in the Notice, you will
have no right to settlement of such PRSUs. Prior to settlement of any PRSUs,
such PRSUs represent an unfunded and unsecured obligation of the Company.

2. Settlement. Each earned and vested PRSU will be settled within ten (10) days
of the date on which such PRSU became earned and vested.

3. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of your PRSUs, you shall have no ownership of the Shares represented
by the PRSUs and shall have no right dividends or to vote such Shares.

4. Dividend Equivalents. If the Company declares and pays a dividend in respect
of its Company Stock and, on the record date for such dividend, you hold PRSUs
granted pursuant to this PRSU Agreement that have not been settled in accordance
with Section 2 hereof (or forfeited), the Company shall credit to an account
maintained by the Company for your benefit an amount equal to the cash dividends
you would have received if you were the holder of record, as of such record
date, of the number of Shares related to the PRSUs that have not been settled or
forfeited as of such record date (but in no event more than your Target Number
of PRSUs). Such account is intended to constitute an “unfunded” account, and
neither this Section 4 nor any action taken pursuant to or in accordance with
this Section 4 shall be construed to create a trust of any kind. Amounts
credited to such account with respect to those PRSUs that become earned and
vested will become vested dividend equivalents and will be paid to you in cash
as soon as administratively practicable following the applicable settlement date
but no later than the last day of the calendar year that includes such
settlement date. You shall not be entitled to receive any interest with respect
to the timing of payment of dividend equivalents. In the event all or any
portion of the PRSUs granted hereby fail to become earned and vested, the
unvested dividend equivalents accumulated in your account with respect to such
PRSUs shall be forfeited to the Company.

5. No Transfer. PRSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.

6. Termination. Except as otherwise provided in this Section 6, all unvested
PRSUs shall be forfeited to the Company upon your Termination for any reason
before the last day of the Performance Period, and all rights you have to such
PRSUs shall immediately terminate.



--------------------------------------------------------------------------------

(a) If you die before or experience a Termination due to your Disability before
the last day of the Performance Period, you will immediately be deemed to have
earned and vested in the Target Number of PRSUs.

(b) If you experience a Termination before the last day of the Performance
Period due to your involuntary Termination by the Company without Cause or by
you for Good Reason, you will immediately be deemed to have earned and vested in
the Target Number of PRSUs.

(c) If you experience a Termination before the last day of the Performance
Period due to your Retirement (as hereinafter defined), you will immediately be
deemed to have earned and vested in the Target Number of PRSUs. For purposes of
this PRSU Agreement, “Retirement” means either (1) your Termination of
employment without Good Reason on or after your attainment of age 65, or (2)
your voluntary Termination by mutual agreement with the Company prior to your
attainment of age 65.

7. Change in Control. If a Change in Control occurs before the last day of the
Performance Period, you will earn and vest in at least 100% of your Target
Number of PRSUs, and you may earn and vest in up to 150% of your Target Number
of PRSUs based on the Company’s actual performance relative to the Performance
Vesting Conditions (as measured as of the most recently completed fiscal quarter
before the date of the Change in Control). Your earned and vested PRSUs will be
settled immediately prior to such Change in Control.

8. Tax Consequences. You acknowledge that there will be tax consequences upon
settlement of the PRSUs or disposition of the Shares, if any, received in
connection therewith, and you should consult a tax adviser regarding your tax
obligations prior to such settlement or disposition in the jurisdiction where
you are subject to tax.

 

2



--------------------------------------------------------------------------------

9. Withholding Taxes and Stock Withholding.

(a) Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility and that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the award,
including the settlement of the PRSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (ii) do not
commit to structure the terms of the award or any aspect of the PRSUs to reduce
or eliminate your liability for Tax-Related Items. You acknowledge that if you
are subject to Tax-Related Items in more than one jurisdiction, the Company
and/or the Employer may be required to withhold or account for Tax-Related Items
in more than one jurisdiction.

(b) Prior to the settlement of your PRSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (i) withholding Shares that otherwise would be issued to you when
your PRSUs are settled, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount,
(ii) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf and you hereby authorize such sales by this
authorization), (iii) your payment of a cash amount, or (iv) any other
arrangement approved by the Company; all under such rules as may be established
by the Committee and in compliance with the Company’s insider trading policy;
provided however, that if you are a Section 16 officer of the Company under the
Exchange Act, then the Committee (as constituted in accordance with Rule 16b-3
under the Exchange Act) shall establish the method of withholding from
alternatives (i)-(iv) above, and the Committee shall establish the method prior
to the Tax-Related Items withholding event. The Fair Market Value of these
Shares, determined as of the effective date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes. You
shall pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold as a result of your
participation in the Plan or your purchase of Shares that cannot be satisfied by
the means previously described. Finally, you acknowledge that the Company has no
obligation to deliver Shares to you until you have satisfied the obligations in
connection with the Tax-Related Items as described in this Section 9.

10. Acknowledgement. The settlement of PRSUs and the issuance of the Shares upon
such settlement shall be subject to compliance by the Company and you with all
applicable laws, regulations and rules relating thereto, including all
applicable regulations of any stock exchange on which the Shares may be listed
for trading at the time of such settlement and issuance. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance of any Shares pursuant to
this Award of PRSUs shall relieve the Company of any liability with respect to
the non-issuance of the Shares as to which such approval shall not have been
obtained. You hereby agree that in the event the Company and the Company’s
counsel deem it necessary or advisable in the exercise of their discretion, the
transfer or issuance of the Shares issued pursuant to the PRSUs may be
conditioned upon your making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.

11. Entire Agreement; Enforcement of Rights. This PRSU Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this PRSU Agreement, nor any waiver of any rights under this PRSU Agreement,
shall be effective unless in writing and signed by the parties to this PRSU
Agreement. The failure by either party to enforce any rights under this PRSU
Agreement shall not be construed as a waiver of any rights of such party.

 

3



--------------------------------------------------------------------------------

12. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company Stock may be listed or quoted at the time of such issuance or transfer.
The Shares issued pursuant to this PRSU Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.

12. No Rights as Employee, Director or Consultant. Nothing in this PRSU
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a parent or Subsidiary of the Company, to terminate your employment
or service, for any reason, with or without Cause.

13. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this PRSU, you consent to the electronic delivery of the Notice,
this PRSU Agreement, the Plan, account statements, Plan prospectuses required by
the Securities and Exchange Commission, U.S. financial reports of the Company,
and all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the PRSU. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at psalmans@equitybank.com. You
further acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at psalmans@equitybank.com. Finally, you understand
that you are not required to consent to electronic delivery.

14. Code Section 409A. For purposes of this PRSU Agreement, a Termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this PRSU
Agreement in connection with your Termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
Termination of employment to be a “specified employee” under Section 409A, then
such

 

4



--------------------------------------------------------------------------------

payment shall not be made or commence until the earlier of (a) the expiration of
the six-month period measured from your separation from service from the Company
or (b) the date of your death following such a separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to you including, without limitation,
the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence of such a deferral. To the extent any
payment under this PRSU Agreement may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A. Payments pursuant to this section are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

15. Award Subject to Company Clawback or Recoupment. The PRSU shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Company and effective as of the Date of Grant or required
by law during the term of your employment or other service with the Company that
is applicable to executive officers, Employees, Company Directors or other
service providers of the Company, and in addition to any other remedies
available under such policy and applicable law may require the cancellation of
your PRSU (whether vested or unvested) and the recoupment of any gains realized
with respect to your PRSU.

BY ACCEPTING THIS PRSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

5